Title: To Benjamin Franklin from James Hutton, 23 July 1782
From: Hutton, James
To: Franklin, Benjamin


My old and dear Friend
23 July 82
I recd last night your kind Note of July 7. with the inclosed. The principal kind thing is, that you will write in your humane way to the Pens. Govt. to take effectual Care to protect & save the Remainder of those unhappy People. These poor Indians were indeed most unlucky, they had been torn with violence & Plunder from those Habitations by the Indians Hostile to your Cause because they would not join in war & Violence against your People & were in that State of oppression & under Violence for being your Friends, when your Friends, by a sad mistake destroyd them as your Enemies. The article Philadelphia April 16. is wrong in every circumstance, the Indians, ours had been removed from the Muskingham. But some came to fetch to a 100 miles distance some Corn for Bread & were there massacred the next day & not in a night attack according to the circumstances in the printed Paper you have. No body who knows our Indians can believe that they had any Power to maltreat, or any will, or any obscene Song to teach the men who says he escaped from them. But where ever Nations are at war, especially Civil War, the vilest things have happend & will happen the Consequences of evil Inspirations. In this whole war on all sides many shocking things have pass’d. & there is no Single man the cause of it. When I was at Westmr [Westminster] School a Boy struck me, I returnd the Blow, He was punishd for striking me and I for returning the Blow for, said the master, the second Blow, the returnd Blow began the Battle. The first was an Injury, but the second made the mischief reciporcal. I told you in Jan. 1778 with floods of Tears, there was a Fatal misunderstanding more than malice in all our war. A small Spark put both people into a Flame. One for it’s Rights, the other to maintain it’s Sovereignty whatever it might be. Call all war murther I shall not contradict it. But do not believe I beseech you, that a farthing is to be paid for Scalps, but rather money to prevent Scalps. That article in the Boston Paper must be Romance. All of it Invention, cruel forgery I hope & believe. Bales of Scalps!!! Neither the K. nor his old ministers nor Haldimand are capable of such atrocities. Nor his new ministers. The Germans are not more murtherers than your French allies, all is murther if you please. I am glad there is to be another Scene by & by when there will be no more wars. Two opportunities were missd—the first, the Petition Penn brought, the second when D Howe was not listend to, as Commissioner. The last day of Decr. 1777 & the first days of Jan. 1778 before the Treaty with France was signed, I thought I saw, ye might have settled with us & we with you. To mutual satisfaction. Time was, is gone. & I have only to sigh bitterly at every missing reconciliation. & to love & thank you, for your Humanity in so many Cases. Your friends in Kens. Square were well last Sunday, but not at home when I went to see them. The Daughter Mrs Hewsons little Girl is a Lively sensible Child like her Mother. The Scalp Bales are so very abominable that I can not prevail upon my self to believe it, as I know the Dispositions here. I am ever my Dear Friend yours most affectionately.
